Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) is made as of the 6th day of November,
2009, by and between XETA TECHNOLOGIES, INC., an Oklahoma corporation (the
“Borrower”) and COMMERCE BANK, N.A., a national banking association (the
“Lender”).

 

R E C I T A L S


 

A.                                   Borrower has requested that Lender enter
into a financing arrangement whereby Lender shall extend credit to Borrower in
the form of a revolving loan allowing advances up to the aggregate principal
amount of $8,500,000.00.

 

B.                                     Lender is willing to extend such credit
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged, the parties agree as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

When used herein, the following terms shall have the following meanings:

 

“Account Debtor” means a Person liable under or in regard to an Account.

 

“Accounts” or “Account” shall have the meaning assigned to such term in the UCC.

 

“Advance” shall mean each separate advance of funds pursuant to the Loan by
Lender to Borrower.

 

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any manager, director or officer of such first Person or of any Person
referred to in clause (i) above and (iii) if any Person in clause (i) or
(ii) above is an individual, any member of the immediate family (including
parents, spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  For purposes of
this definition, any Person who owns directly or indirectly 10% or more of the
equity interests having ordinary voting power for the election of directors or
other governing body of any other Person (other than as a limited partner of
such other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such other Person.

 

“Authorized Individual” shall mean any Responsible Officers and any other
individuals designated by any one of the Responsible Officers.

 

“Borrowing Base” shall mean an amount equal to the lesser of:

 

(a)          the sum of:

 

--------------------------------------------------------------------------------


 

(i)                                     seventy-five percent (75%) of the
uncollected amount of the aggregate Eligible Accounts of Borrower at book value,
held by and due and owing to Borrower as shown by the books and records of
Borrower as of the Determination Date; plus

 

(ii)                                  the lesser of (1) fifty percent (50%) of
the aggregate value of the Eligible Inventory of Borrower as of the
Determination Date or (2) $2,000,000.00; plus

 

(iii)                               $2,000,000.00

 

or

 

(b)         $8,500,000.00.

 

In determining the value of Eligible Inventory to be included in the Borrowing
Base, Lender will use the lowest of (i) Borrower’s cost, (ii) Borrower’s
estimated market value, or (iii) Lender’s reasonable determination of the resale
value of such Inventory in such quantities and on such terms as Lender
reasonably deems appropriate.

 

“Borrowing Base Certificate” shall mean a Certificate of Borrower in the form of
Exhibit “A” annexed hereto and made a part hereof.

 

“Business Day” shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Oklahoma are closed to business generally.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management, including, without
limitation, controlled disbursement services and daylight overdrafts,
(c) foreign exchange facilities, and (d) credit cards.

 

“Chattel Paper” shall have the meaning assigned to such term in the UCC.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

 

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Security Instruments.

 

“Commercial Receivables” means Eligible Accounts other than Prime Government
Receivables or Sub Contractor or Other Government Receivables.

 

2

--------------------------------------------------------------------------------


 

“Commitment” shall mean the agreement of Lender to make Advances under the Loan
pursuant to this Agreement.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with Borrower within the meaning of Section 414(b) or
414(c) of the Code.

 

“Compliance Certificate” shall mean a Certificate of Borrower substantially in
the form of Exhibit “B” annexed hereto and made a part hereof.

 

“Debt” means for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease based on the purchase price or appraisal
value of the Property subject to such lease plus a marginal interest rate, and
used primarily as a financing vehicle for, or to monetize, such Property;
(vi) all Debt (as described in the other clauses of this definition) and other
obligations of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person; (vii) all Debt (as described in the
other clauses of this definition) and other obligations of others guaranteed by
such Person or in which such Person otherwise assures a creditor against loss of
the debtor or obligations of others; (viii) all obligations or undertakings of
such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others;
(ix) obligations to deliver goods or services in consideration of advance
payments; (x) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person; and (xi) any
capital stock of such Person in which such Person has a mandatory obligation to
redeem such stock.

 

“Default” shall mean any event, which together with any lapse of time or giving
of any Notice, or both, would constitute an Event of Default.

 

“Default Rate” shall mean, in respect of any principal of any Loan or any other
amount payable by Borrower under this Agreement or any other Loan Document, a
rate of interest per annum during the period commencing on the date of
occurrence of an Event of Default until such amount is paid in full or all
Events of Default are cured or waived equal to 5.0 percentage points (5%) higher
than the rate of interest otherwise provided under this Agreement, but in no
event to exceed the Highest Lawful Rate.

 

“Determination Date” shall mean the date on which Eligible Accounts and Eligible
Inventory are determined for purposes of calculating the Borrowing Base.

 

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus non-cash FAS 123R expense, plus income taxes, plus
interest expense, plus depreciation, depletion, and amortization.  By way of
clarification, the following item shall be considered losses from extraordinary
items for the applicable periods:  the $14 million impairment charge on goodwill
and other assets that occurred in the third quarter of the fiscal year 2009

 

3

--------------------------------------------------------------------------------


 

(provided that if such impairment charge is adjusted downward the adjusted
number shall be considered the loss from extraordinary items for purposes of
this definition for the applicable period, and if such impairment charge is
adjusted upward the maximum amount of contribution to EBITDA therefrom shall be
$18 million unless otherwise agreed by Lender).

 

“Eligible Account” shall mean an Account which meets the following standards
until the same is collected in full:

 

(c)          The Account is based upon an enforceable order or contract, written
or oral, for Inventory shipped or for services performed and the same were
shipped or performed by Borrower in accordance with such order or contract and
in the ordinary course of Borrower’s business and without any further obligation
on the part of Borrower to service, repair, or maintain any such goods sold
other than pursuant to any applicable warranty.

 

(d)         There are no conditions which must be satisfied before Borrower is
entitled to receive payment of the Account (Accounts arising from COD sales,
consignments, bill and hold sales, sale or return, guaranteed sales or on the
basis of any other understanding are not Eligible Accounts).

 

(e)          The Account Debtor does not claim any present or contingent (and no
fact exists which is the basis for any future) claim, deduction or dispute or
defense in law or equity to payment of the Account.  The Account balance does
not include the amount of any counterclaims, offsets, claims for credits,
allowances, or adjustments because of returned, inferior, or damaged Inventory
or unsatisfactory services, or for any other reason including, without
limitation, those arising on account of a breach of any express or implied
representation or warranty which have been or may be asserted against Borrower
by the Account Debtor (including offsets for any “contra accounts” owed by
Borrower to the Account Debtor for goods purchased by Borrower or for services
performed for Borrower).  To the extent any counterclaims, offsets, or contra
accounts exist in favor of the Account Debtor, such amounts shall be deducted
from the Account balance.

 

(f)            The Account is either (1) evidenced by an invoice or other
documentation in form acceptable to Lender, dated no later than the date of
shipment or performance and containing only terms normally offered by Borrower
or (2) is for legally billable, but not yet billed, materials which have been
shipped to Account Debtors.

 

(g)         The amount shown on the books of Borrower and on any invoice,
certificate, schedule or statement delivered to Lender is owing to Borrower and
no partial payment has been received unless reflected with that delivery.

 

(h)         The Account represents a genuine obligation of the Account Debtor
for goods sold to and accepted by the Account Debtor, or for services performed
for and accepted by the Account Debtor, or a combination thereof.  To the extent
any credit balances exist in favor of the Account Debtor, such credit balances
represent customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower in the ordinary course of its business and shall be deducted
from the Account balance.

 

4

--------------------------------------------------------------------------------


 

(i)             The Account balance does not arise from services under or
related to any warranty obligation of Borrower or out of any finance charges,
services charges or other fees for the time value of money, payable by the
Account Debtor.  To the extent any such charges are included, such amounts shall
be deducted from the Account balance.

 

(j)             As to any Commercial Receivables, the Account Debtor has either
submitted to jurisdiction and venue in courts sitting in Tulsa, Oklahoma, or
Borrower is not prohibited by the laws of the state where the Account Debtor is
located from bringing an action in the courts of that state to enforce the
Account Debtor’s obligation to pay the Account.  Borrower has taken all
appropriate actions to ensure access to the courts of the state where the
Account Debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

 

(k)          The Account is owned by Borrower free of any title defects or any
Liens or interests of others except the security interest in favor of Lender. 
Borrower has the full and unqualified right and power to assign and grant a
security interest in, and Lien on, the Account to Lender as security and
collateral for the payment of the Indebtedness, which Lien is perfected as to
the Account by the filing of financing statements and which Lien upon such
filing constitutes a first priority security interest and Lien.

 

(l)             The Account Debtor upon the Account is not any of the following:

 

(i)                                     An employee, affiliate, parent or
Subsidiary of Borrower, or an entity which has common officers or directors with
Borrower.

 

(ii)                                  Any Person located, incorporated or
primarily conducting business in a foreign country unless (A) the Account is
supported by an irrevocable letter of credit issued by a bank acceptable to
Lender, and, if requested by Lender, the original of such letter of credit
and/or any usance drafts drawn under such letter of credit and accepted by the
issuing or confirming bank have been delivered to Lender, or (B) the Account is
covered by foreign credit insurance acceptable to Lender and the Account is
otherwise an Eligible Receivable.

 

(iii)                               Any federal, state or local government
agency or instrumentality, unless the applicable Account is a Prime Government
Receivable or a Sub Contractor or Other Government Receivable.

 

(m)       The Account is not in default.  An Account will be considered in
default if any of the following occur:  (A) the Account is not paid within
ninety (90) days from the due date, not to exceed one hundred twenty (120) days
from the Invoice Date; (B) the Account Debtor obligated upon the Account
suspends business, makes a general assignment for the benefit of creditors,
fails to pay its debts generally as they come due, or any petition is filed by
or against the Account Debtor obligated upon the Account under any bankruptcy
law or any other law or laws for the relief of debtors in the United States, any
state or territory thereof, or any foreign jurisdiction; (C) there is an
appointment of a receiver or trustee for the Account Debtor or for any of the
assets of the Account Debtor, including, without limitation, the appointment of
or

 

5

--------------------------------------------------------------------------------


 

taking possession by a “custodian,” as defined in the Federal Bankruptcy Code;
(D) the initiation by or against the Account Debtor of any other type of any
formal or informal proceeding for the insolvency, dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, the Account Debtor;
(E) the death or judicial declaration of incompetency of an Account Debtor who
is an individual; (F) the sale, assignment, or transfer of all or any material
part of the assets of the Account Debtor.

 

(n)         The Account is not the obligation of an Account Debtor who is in
default (as defined above) on ten percent (10%) or more of the Accounts upon
which such Account Debtor is obligated.

 

(o)         The Account is not owing by any Account Debtor for which Lender has
deemed fifty percent (50%) or more of such Account Debtor’s other Accounts (or
any portion thereof) due to Borrower, to be non-Eligible Accounts.

 

(p)         The Account does not arise from the sale of goods which remain in
Borrower’s possession or under Borrower’s control.

 

(q)         The Account is not evidenced by a promissory note or Chattel Paper,
is not secured by any letter of credit nor is the Account Debtor obligated to
Borrower under any other obligation which is evidenced by a promissory note.

 

(r)            No bond or other undertaking by a guarantor or surety has been or
is required to be obtained, supporting the performance of Borrower in respect of
Borrower’s agreements with the Account Debtor.

 

(s)          The Account is not subject to a restriction that forbids or makes
void or unenforceable the assignment or grant of a security interest by Borrower
to Lender, unless Borrower has obtained any necessary consents.

 

(t)            The Account is not a Prime Government Receivable or Sub
Contractor or Other Government Receivable as to which Borrower has failed to
comply with Section 5.30 within thirty (30) days of a request therefor by
Lender.

 

(u)         The Account is not an Unbilled Receivable and does not represent
deferred revenue or a pre-bill.

 

(v)         No part of the Account represents a final billing or a retainage.

 

(w)       Lender in the good faith exercise of its reasonable discretion has not
deemed the Account ineligible because of uncertainty as to the creditworthiness
of the Account Debtor or because Lender otherwise considers the collateral value
of such Account to Lender to be impaired or its ability to realize such value to
be insecure.

 

(x)           The Account is otherwise acceptable to Lender.

 

In addition to the foregoing limitations, the following limitations shall apply:

 

6

--------------------------------------------------------------------------------


 

(A)                              the dollar amount of Accounts included as
Eligible Accounts which are the obligations of a single Account Debtor
(excluding Prime Government Receivables and Sub Contractor or Other Government
Receivables) shall not exceed the concentration limit established for that
Account Debtor.  To the extent the total of such Accounts exceeds an Account
Debtor’s concentration limit, the amount of any such excess shall be excluded. 
The concentration limit for each Account Debtor shall be equal to twenty percent
(20%) of the total amount of Borrower’s Eligible Accounts at that time. It is
provided, however, that if the Account Debtor obligated upon an Account is one
of the Account Debtors listed below, the concentration limit applicable to each
such Account Debtor will be increased to the percentage set forth below:

 

Account Debtor

 

Concentration Limit

 

 

 

 

 

Marriott Corporate-owned Properties

 

30

%

 

(B)                                The dollar amount of Accounts included as
Eligible Accounts which are owing in connection with either (i) a single Prime
Government Receivable, or (ii) Sub Contractor or Other Government Receivables
with the same governmental authority, shall not exceed ten percent (10%) of the
total amount of Borrower’s Eligible Accounts at that time.  It is provided,
however, that if the Account Debtor obligated upon an Account is one of the
Account Debtors listed below, the concentration limit applicable to each such
Account Debtor will be increased to the percentage set forth below:

 

Account Debtor

 

Concentration Limit

 

 

 

 

 

Miami Dade County Public School System

 

15

%

 

 

 

 

Universal Service Administrative Company

 

20

%

 

 

 

 

Lockheed-ACEIT (joint venture between Lockheed Martin and the Army Corps of
Engineers)

 

15

%

 

(C)                                If the aggregate of all Accounts that are
Prime Government Receivables or Sub Contractor or Other Government Receivables
and that give rise to Eligible Accounts due Borrower exceed in aggregate face
amount twenty percent (20%) of the total Eligible Accounts of Borrower, the
portion of such Eligible Accounts that exceeds in aggregate face amount twenty
percent (20%) of the total Eligible Accounts of Borrower shall be ineligible
unless otherwise agreed by Lender in writing.

 

The above specifications with respect to the term “Eligible Accounts” are
special specifications adopted for the purpose of determining the Borrowing Base
and the designation of such specifications shall not be interpreted to limit in
any respect the security interest granted to Lender in and to any Accounts or
any other Collateral.

 

“Eligible Inventory” shall mean Inventory which satisfies the following
requirements:

 

(a)   The Inventory is owned by Borrower free of any title defects or any Liens
or interests of others except the security interest in favor of Lender.

 

7

--------------------------------------------------------------------------------


 

(b)   The Inventory is located at locations which Borrower has disclosed to
Lender and which are acceptable to Lender.  If the Inventory is covered by a
negotiable document of title (such as a warehouse receipt or bill of lading)
that document must be delivered to Lender.

 

(c)   The Inventory is held for sale or use in the ordinary course of Borrower’s
business and is of good and merchantable quality.  Display items,
work-in-process, samples, and packing and shipping materials are not
acceptable.  Inventory which is obsolete, unsalable, damaged, defective, used,
discontinued or slow moving, or which has been returned by the buyer, is not
acceptable.

 

(d)   The Inventory is covered by insurance as required by this Agreement.

 

(e)   The Inventory has not been manufactured to the specifications of a
particular Account Debtor.

 

(f)    The Inventory is not subject to any licensing agreements which would
prohibit or restrict in any way the ability of Lender to sell the Inventory to
third parties.

 

(g)   The Inventory has been produced in compliance with the requirements of the
U.S. Fair Labor Standards Act (29 U.S.C. §§201 et seq.).

 

(h)   The Inventory is not placed on consignment.

 

(i)    The Inventory is otherwise acceptable to Lender in its reasonable
discretion.

 

The above specifications with respect to the term “Eligible Inventory” are
specifications adopted for the purpose of determining the Borrowing Base and the
designation of such specifications shall not be interpreted to limit in any
respect the security interest granted to Lender in and to Inventory or any other
Collateral.

 

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Entity Loan Parties” shall mean Loan Parties that are not natural persons.

 

“ERISA” shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended together with all regulations and rulings promulgated with respect
thereto.

 

“Equipment” shall have the meaning assigned to such term in the UCC.

 

“Event of Default” shall mean any of the events specified in Section 7.01 of
this Agreement.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis in all material respects to those applied in the preceding
period.  Unless otherwise indicated herein, all accounting terms will be defined
according to GAAP.

 

8

--------------------------------------------------------------------------------


 

“Governmental Authority” shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property.  Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, Borrower,
any of its Property or Lender.

 

“hereby”, “herein”, “hereof”, “hereunder” and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.

 

“Highest Lawful Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Note or on other Indebtedness under Laws applicable
to Lender which are presently in effect or, to the extent allowed by Law, under
such applicable Laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable Laws now allow.

 

“Indebtedness” shall mean and include any and all: (i) indebtedness, obligations
and liabilities of Borrower to Lender or any Affiliates of Lender incurred or
which may be incurred or purportedly incurred hereafter pursuant to the terms of
this Agreement or any of the other Loan Documents, and any extensions, renewals,
substitutions, amendments and increases in amount thereof, including such
amounts as may be evidenced by the Note and all lawful interest, loan closing
fees, service fees, facility fees, commitment fees, fees in lieu of balances and
other charges, and all costs and expenses incurred in connection with the
preparation, filing and recording of the Loan Documents, including attorneys’
fees and legal expenses; (ii) all other indebtedness, obligations (whether
direct or indirect, primary or secondary, fixed or contingent) and liabilities
of Borrower to Lender, including future advances and loans made by Lender to
Borrower and any extensions, renewals, substitutions, amendments and increases
in amount thereof and including but not limited to any loan or credit agreement,
any tri-party financing agreement, any derivative contracts, any Swap Contract
or other “swap agreement” with Lender of any of its Affiliates or any
liabilities under or relating to any Cash Management Services; (iii) all
reasonable costs and expenses paid or incurred by Lender, including attorneys’
fees, in enforcing or attempting to enforce collection of any Indebtedness and
in enforcing or realizing upon or attempting to enforce or realize upon any
Collateral or security for any Indebtedness, including interest on all sums so
expended by Lender accruing from the date upon which such expenditures are made
until paid, at an annual rate equal to the Default Rate; (iv) all sums
reasonably expended by Lender in curing any Default or Event of Default,
together with interest on all sums so expended by Lender accruing from the date
upon which such expenditures are made until paid, at an annual rate equal to the
Default Rate; (v) all reasonable costs and expenses paid or incurred by Lender,
including attorneys’ fees and legal expenses, in enforcing or attempting to
enforce any right, remedy or cause of action of Lender against any Loan Party,
including interest on all sums so expended by Lender accruing from the date upon
which such expenditures are made until paid, at an annual rate equal to the
Default Rate; and (vi) all “Indebtedness” or “Secured Indebtedness” or “Secured
Obligations” as said terms are defined in any of the Loan Documents.

 

“Inventory” shall have the meaning assigned to such term in the UCC.

 

9

--------------------------------------------------------------------------------


 

“Invoice Date” shall mean the date of the first invoice (but not the due date
set forth in such invoice) for the services rendered or the goods sold by
Borrower to an Account Debtor, which date shall be no later than thirty (30)
days after shipment or delivery of goods or the provision of the applicable
services.

 

“Laws” shall mean all statutes, Laws, ordinances, rules, regulations, orders,
writs, injunctions, or decrees of the United States, any state or commonwealth,
any municipality, any foreign country, any territory or possession, or any
Tribunal.

 

“Letters of Credit” shall mean any letters of credit issued by Lender on behalf
of Borrower and all reimbursement obligations pertaining to any such letters of
credit.

 

“LIBOR Rate” shall mean, for any day, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. London time, on such date,
or if such date is not a Business Day, on the immediately preceding Business
Day, for U.S. Dollar deposits (for delivery on such day) with a maturity equal
to one (1) month.  If such rate is not available at such time for any reason,
then the rate will be determined by such alternate method as reasonably selected
by Lender.

 

“Lien” shall mean any mortgage, pledge, security interest, tax lien,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
Law of any jurisdiction to evidence any of the foregoing), whether arising by
agreement or under any statute or Law, or otherwise.

 

“Loan” shall mean the revolving line of credit made available to Borrower
pursuant to the terms of this Agreement.

 

“Loan Documents” shall mean this Agreement, the Note (including any renewals or
extensions thereof), the Security Instruments and all other documents,
instruments and certificates executed and delivered to Lender by Borrower or any
other Loan Party pursuant to the terms of this Agreement, and any supplements
thereto or modifications thereof.  “Loan Documents” also includes any agreement
between any Loan Party and Lender or any of its Affiliates with respect to Cash
Management Services and any Swap Contracts.

 

“Loan Parties” shall mean, collectively, Borrower and each Person (other than
Lender) executing a Loan Document including, without limitation, each Person
executing a Security Instrument and each Person who becomes a guarantor of any
or all of the Indebtedness.

 

“Loan Sweep” means the loan advance facility that Lender has agreed or may agree
to extend as part of an account sweep or similar service, as it may be amended
from time to time.

 

“Material Adverse Effect” shall mean (i) any effect whatsoever upon the
validity, performance or enforceability of any of the terms of the Loan
Documents, or (ii) any effect which reasonably could be material and adverse to
the financial condition, property, or business operations of Borrower, or
(iii) any effect which reasonably could impair the ability of Borrower to
fulfill its obligations under the terms and conditions of this Agreement and the
other Loan Documents, or (iv) 

 

10

--------------------------------------------------------------------------------


 

any effect which reasonably could impair the ability of Borrower to conduct its
business as at the Closing Date, or (v) any effect which reasonably could be
material and adverse to the Collateral or Lender’s interest in any of the
Collateral, or (vi) any effect which constitutes an Event of Default.

 

“Mortgage” shall mean that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing in the form of Exhibit “C” annexed to this
Agreement, to be made, executed and delivered by Borrower to Lender under the
terms of this Agreement.

 

“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA.

 

“Note” shall mean the promissory note described in Section 2.05 together with
any and all extensions, renewals, modifications, substitutions and changes in
form thereof.

 

“Notice” shall mean any notice, demand, request, or other communication or
document to be provided under this Agreement to a party to this Agreement
(without implying any requirement that Lender give any notice of default or of
exercise of any of its rights or remedies except as may be specifically provided
by this Agreement).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, a business trust, an
unincorporated organization, and a government or any department, agency or
political subdivision thereof.

 

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which Borrower or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Government Receivables” means Accounts which have resulted from an amount
due and owing directly from the U.S. Government or any department or agency
thereof.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Responsible Officer” shall mean the Chief Executive Officer, President or Chief
Financial Officer of Borrower.

 

“Revolving Loan Advance Request” shall mean a written request for an Advance of
the Loan made pursuant to Article II hereof, which Revolving Loan Advance
Request shall be in the form attached hereto as Exhibit “D”.

 

“Security Agreement” shall mean that certain Security Agreement and Assignment
in the form of Exhibit “E” annexed to this Agreement, to be made, executed and
delivered by Borrower to Lender under the terms of this Agreement.

 

“Security Instruments” shall mean the Mortgage, the Security Agreement, the
Trademark Assignment and all other agreements, instruments and documents now or
hereafter executed and

 

11

--------------------------------------------------------------------------------


 

delivered in connection with this Agreement pursuant to which Liens are granted
or purported to be granted to Lender in Collateral securing all or part of the
Indebtedness, each in form and substance satisfactory to Lender.

 

“Sub Contractor or Other Government Receivables” means Accounts which have
resulted from (a) an amount due and owing from Account Debtors who are prime
U.S. Government contractors with confirmed contracts with the U.S. Government or
any department or agency thereof; or (b) an amount due and owing directly from
any state or local government or any department or agency thereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references in this Agreement to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of Borrower.

 

“Swap Contract” means any document, instrument or agreement between Borrower and
Lender or any affiliate of Lender, now existing or entered into in the future,
relating to an interest rate swap transaction, forward rate transaction,
interest rate cap, floor or collar transaction, any similar transaction, any
option to enter into any of the foregoing, and any combination of the foregoing,
which agreement may be oral or in writing, including, without limitation, any
master agreement relating to or governing any or all of the foregoing and any
related schedule or confirmation, each as amended from time to time.

 

“Tangible Net Worth” shall mean, on any date as of which the amount thereof is
to be determined, the value of Borrower’s total assets (including leaseholds and
leasehold improvements and reserves against assets) less goodwill, patents,
trademarks, trade names, organization expense, unamortized debt discount and
expense, capitalized or deferred research and development costs, deferred
marketing expenses, and other like intangibles, and monies due from Affiliates,
officers, directors, employees, or shareholders of Borrower) less total
liabilities, including but not limited to accrued and deferred income taxes.

 

“Taxes” shall mean all taxes, assessments, fees, or other charges or levies from
time to time or at any time imposed by any Laws or by any Tribunal.

 

“Termination Date” shall mean November 5, 2010.

 

“Trademark Assignment” shall mean that certain Trademark Security Agreement in
the form of Exhibit “F” annexed to this Agreement, to be made, executed and
delivered by Borrower to Lender under the terms of this Agreement.

 

“Tribunal” shall mean any municipal, state, commonwealth, federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.

 

12

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code, 12A Okla. Stat. § 1-101 et seq.,
as it may be amended from time to time.

 

“Unbilled Receivables” means Accounts, notwithstanding their unbilled status
which have resulted from unbilled costs actually incurred and arising out of
work actually performed by Borrower underwritten contracts with the U.S.
Government which (i) have been accepted by the U.S. Government and (ii) are
properly billable to the U.S. Government in accordance with the applicable
contract.

 

“Unused Portion” shall mean, at any date of the determination thereof, an amount
equal to $8,500,000.00 minus the outstanding amount of Advances under the Loan
minus the amount of all issued and outstanding Letters of Credit.

 

ARTICLE II



AMOUNT AND TERMS OF THE LOAN

 

SECTION 2.01             Revolving Loan.

 

(a)                                  Subject to the terms of this Agreement,
Lender agrees to lend to Borrower and Borrower agrees to borrow from Lender an
aggregate principal amount not to exceed at any one time the Borrowing Base, for
the purpose of providing working capital for Borrower for Borrower’s business
purposes. Borrower shall issue and deliver to Lender the Note, which shall
evidence Borrower’s obligations to repay all sums advanced pursuant to the
Loan.  Subject to the terms and conditions of this Agreement, Lender agrees to
make Advances available to Borrower under the Loan from the Closing Date to and
up to, but excluding, the Termination Date.

 

(b)                                 This is a revolving line of credit.  Prior
to the Termination Date, and within the limits of the Borrowing Base and the
other provisions of this Agreement, Borrower may repay principal amounts of the
Loan and reborrow them.

 

(c)                                  In addition to all other conditions
precedent to Lender’s obligations herein contained, as a condition precedent to
Lender’s obligation to make any Advance under the Loan (except pursuant to the
Loan Sweep), Borrower shall have delivered to Lender a Revolving Loan Advance
Request.  All Revolving Loan Advance Requests must be received by Lender not
later than 1:00 P.M., Tulsa, Oklahoma time at least one (1) Business Day prior
to the date of such requested Advance.  Without in any manner limiting
Borrower’s obligation to provide a Revolving Loan Advance Request, Lender may
act without liability upon the basis of (i) a telephonic Notice believed by
Lender in good faith to be from an Authorized Individual prior to the receipt of
a Revolving Loan Advance Request; or (ii) such other method as Borrower may
request and Lender may permit in Lender’s discretion.  In each such case,
Borrower hereby waives the right to dispute Lender’s record of the terms of such
telephonic Notice except in the case of gross negligence or willful misconduct
by Lender.

 

(d)                                 Borrower shall not submit a Revolving Loan
Advance Request for an amount less than Fifty Thousand and no/100 Dollars
($50,000.00) (except for Advances that occur pursuant to the Loan Sweep). 
Further, no Revolving Loan Advance Request shall be greater

 

13

--------------------------------------------------------------------------------


 

than the Borrowing Base less the then outstanding principal balance of the Loan,
it being understood and agreed that in no event shall the aggregate unpaid
principal amount at any one time outstanding under the Loan exceed the Borrowing
Base.  Borrower will not request, nor will it accept, any Advance under the
Loan, nor shall Lender be obligated to make such an Advance, at any time when
the amount thereof, together with the outstanding unpaid principal amount of the
Loan, exceeds the Borrowing Base.

 

(e)                                  Borrower will promptly deliver the
following to Lender at such times as may be requested by Lender:

 

(i)                                     Copies of the invoices or the record of
invoices from Borrower’s sales journal for Borrower’s Accounts and a listing of
the names and addresses of the Account Debtors obligated thereunder.

 

(ii)                                  Copies of the delivery receipts, purchase
orders, shipping instructions, bills of lading and other documentation
pertaining to such Accounts.

 

(iii)                               Copies of Borrower’s cash receipts journal
pertaining to its Accounts.

 

(f)                                    The proceeds of all Advances under the
Loan shall be deposited to the general deposit account of Borrower with Lender,
for the benefit of Borrower, and Lender shall have no responsibility to monitor
the distribution of such Advances in any other respect.  Each request by
Borrower for an additional Advance shall constitute a representation by Borrower
that there is not at the time of such request an Event of Default or a Default,
and that all representations and warranties in Article VI of this Agreement are
true and correct on and as of the date of each such request.

 

(g)                                 Lender may at any time, either orally or in
writing, request confirmation from any Account Debtor of the current amount and
status of the Eligible Accounts upon which such Account Debtor is obligated. 
Borrower authorizes Lender to discuss Borrower’s financial affairs and business
operations with any accountants, auditors, business consultants, or other
professional advisors employed by Borrower and authorizes such parties to
disclose to Lender Bank such financial and business information or reports
(including management letters) concerning Borrower as Lender may request.

 

(h)                                 Borrower agrees not to permit the principal
balance outstanding of the Loan at any one time to exceed the Borrowing Base.

 

(i)                                     Any Advance under the Loan shall be
conclusively presumed to have been made to Borrower by Lender under the terms
and provisions hereof and shall be secured by all of the Collateral, whether or
not such Advance conforms in all respects to the terms and provisions hereof. If
Lender should (for the convenience of Borrower or for any other reason) make
Advances which would cause the unpaid principal amount of the Loan to exceed the
Borrowing Base, no such variance, change or departure shall prevent any such
Advance from being secured by the Collateral and security created or intended to
be created herein or in the Security Instruments.  The Borrowing Base shall not
in any manner limit the extent or scope of the Collateral to the proceeds of the
Eligible Accounts and Eligible Inventory or limit the amount of the Indebtedness
to be secured.

 

14

--------------------------------------------------------------------------------


 

(j)                                     The Borrowing Base shall be calculated
based upon the Revolving Loan Advance Request to be provided by Borrower
pursuant hereto and the Determination Date shall be the date set forth in such
Revolving Loan Advance Request, which date must be no more than thirty (30) days
prior to the date of the requested Advance.

 

(k)                                  On the Termination Date Lender’s
obligations to make any further Advances shall immediately terminate. 
Additionally, Lender’s obligation to make any further Advances shall immediately
terminate upon the occurrence of an Event of Default.

 

SECTION 2.02             Letters of Credit.

 

(a)                                  Prior to the Termination Date, at the
request of Borrower, Lender will issue commercial Letters of Credit with a
maximum maturity not to extend more than 12 months beyond the Termination Date. 
Each such Letter of Credit will require drafts payable at sight or up to thirty
(30) days after sight.

 

(b)                                 The amount of the Letters of Credit
outstanding at any one time (including the drawn and unreimbursed amounts of the
Letters of Credit may not exceed Three Million Dollars ($3,000,000.00).

 

(c)                                  In calculating the principal amount
outstanding under the Loan, the calculation shall include the amount of any
Letters of Credit outstanding, including amounts drawn on any Letters of Credit
and not yet reimbursed.

 

(d)                                 Borrower agrees:

 

(i)                                     Any sum drawn under a Letter of Credit
may, at the option of Lender, be added to the principal amount outstanding under
the Loan.

 

(ii)                                  If there is an Event of Default, Borrower
shall immediately prepay or provide Lender with sufficient liquid collateral
acceptable to Lender in its reasonable discretion so as to make Lender whole for
any outstanding Letters of Credit.

 

(iii)                               The issuance of any Letter of Credit and any
amendment to a Letter of Credit is subject to Lender’s written approval and must
be in form and content satisfactory to Lender and in favor of a beneficiary
acceptable to Lender.

 

(iv)                              To sign Lender’s form applications and
agreements for Letters of Credit as required by Lender.

 

(v)                                 To pay any issuance fees that Lender
notifies Borrower will be charged for issuing and processing Letters of Credit
for Borrower.

 

(vi)                              To pay a Letter of Credit fee at the rate of
one and three fourths percent (1.75%) per annum on the average daily amount of
the sum of (A) all undrawn amounts of outstanding Letters of Credit and (B) all
amounts drawn under Letters of Credit and not added to the balance of the Loan
pursuant to subparagraph (i) above, during the period from and including the
Closing Date to but excluding the later of the date on which the Commitment
terminates and the date on which Lender has no further exposure under any
Letters of Credit.  Such fees accrued through and

 

15

--------------------------------------------------------------------------------


 

including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitment terminates and any such
fees accruing after the date on which the Commitment terminates shall be payable
on demand

 

(vii)                           To allow Lender to automatically charge
Borrower’s checking account for applicable fees, discounts, and other charges.

 

SECTION 2.03             Interest.

 

(a)                                  The interest rate applicable to the Loan
shall be a rate per year equal to the greater of (i) the LIBOR Rate plus three
(3) percentage points and (ii) four and one-half percent (4.5%) per annum.

 

(b)                                 Interest shall be calculated on the basis of
a year of 360 days for the actual number of days elapsed.

 

(c)                                  Upon the occurrence of any Event of
Default, all Indebtedness, including any interest, fees, or costs which are not
paid when due, will at the option of Lender bear interest at the Default Rate. 
This may result in compounding of interest.  This will not constitute a waiver
of any Default or Event of Default.

 

SECTION 2.04             Repayment Terms.

 

(a)                                  Borrower will pay all unpaid accrued
interest on the Loan on November 30, 2009 and then on the same day of each month
thereafter until payment in full of any principal outstanding under the Loan.

 

(b)                                 Borrower will repay in full any principal,
interest or other charges outstanding under the Loan no later than the
Termination Date.

 

SECTION 2.05             Note.  The Loan shall be evidenced by the Note, which
shall be in substantially the form of Exhibit “G” annexed hereto and made a part
hereof.  Lender is hereby authorized by Borrower to endorse on the schedule
attached to the Note the amount of each Advance under the Loan and of each
payment of principal received by Lender on account of the Loan, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of the Loan; provided, however, that the failure to make
such notation with respect to any Advance or payment shall not limit or
otherwise affect the obligations of Borrower under this Agreement or the Note.

 

SECTION 2.06             Prepayments.

 

(a)                                  Borrower may voluntarily prepay the
outstanding principal amount of the Loan, in whole at any time or in part from
time to time, without premium or penalty.

 

(b)                                 In the event the outstanding aggregate
principal balance of the Loan at any time exceeds the Borrowing Base, Borrower
shall make a mandatory prepayment in an amount equal to such excess.  Each such
mandatory prepayment shall be paid prior to the earlier of (i) two (2) Business
Days after Borrower shall have knowledge of such excess, or

 

16

--------------------------------------------------------------------------------


 

(ii) two (2) Business Days after Lender shall have made demand that Borrower
make such a mandatory prepayment.  Notwithstanding the above, Borrower hereby
authorizes and directs Lender to withdraw the amount of such excess from any
account or accounts of Borrower maintained at Lender, in any order and manner as
Lender may determine in its sole discretion, without prior Notice or demand to
Borrower, upon and at any time after receipt by Lender of a Borrowing Base
Certificate reflecting such excess, and apply said sums to the payment of such
mandatory prepayment.  All prepayments under this Section 2.06(b) shall be made
together with interest accrued and unpaid to the date of such prepayment on the
principal amount prepaid.

 

SECTION 2.07             Proceeds.  Borrower will not, directly or indirectly,
use any part of the proceeds of the Loan for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or to extend credit to any Person for
the purpose of purchasing or carrying any such margin stock, or for any purpose
which violates, or is inconsistent with, Regulation X of such Board of
Governors.

 

SECTION 2.08             Fees.

 

(a)                                  Unused Portion Fee.  Borrower agrees to pay
a fee on the Unused Portion, based on the average of the daily amount of the
Unused Portion.  The fee will be calculated at 1/4% per year.  Such fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the Termination Date.

 

(b)                                 Waiver Fee.  If Lender, at its discretion,
agrees to waive or amend any terms of this Agreement, Borrower will, at Lender’s
option, pay Lender a fee for each waiver or amendment in an amount advised by
Lender at the time Borrower requests the waiver or amendment.  Nothing in this
paragraph shall imply that Lender is obligated to agree to any waiver or
amendment requested by Borrower.  Lender may impose additional requirements as a
condition to any waiver or amendment.  Nothing in this paragraph shall imply
that Lender is obligated to agree to any waiver or amendment requested by
Borrower.  Lender may impose additional requirements as a condition to any
waiver or amendment.

 

(c)                                  Late Fee.  To the extent permitted by Law,
Borrower agrees to pay a late fee in an amount not to exceed four percent (4%)
of any payment that is more than fifteen (15) days late.  The imposition and
payment of a late fee shall not constitute a waiver of Lender’s rights with
respect to any Default.

 

SECTION 2.09             Expenses.

 

(a)                                  Borrower agrees to immediately repay Lender
for expenses that include, but are not limited to, filing, recording and search
fees, title insurance premiums and fees, appraisal fees, title report fees, and
documentation fees.

 

(b)                                 Borrower also agrees to reimburse Lender for
any expenses it incurs in the preparation, negotiation and closing of this
Agreement and any agreement or instrument required by this Agreement.  Expenses
include, but are not limited to, reasonable attorneys’ fees.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Borrower agrees to reimburse Lender for the
cost of periodic field examinations of Borrower’s books, records and Collateral,
and appraisals of the Collateral, at such intervals as Lender may reasonably
require.  The actions described in this paragraph may be performed by employees
of Lender or by independent appraisers.

 

SECTION 2.10             Disbursements, Payments and Costs.

 

(a)                                  Disbursements and Payments.

 

(i)                                     Each payment by Borrower will be made in
U.S. Dollars and immediately available funds by debit to a deposit account, as
described in this Agreement or otherwise authorized by Borrower.  For payments
not made by direct debit, payments will be made by mail to the address shown on
Borrower’s statement or at one of Lender’s banking centers, or by such other
method as may be permitted by Lender.

 

(ii)                                  Lender may honor instructions for Advances
or repayments given by any one of the Authorized Individuals.

 

(iii)                               For any payment under this Agreement made by
debit to a deposit account, Borrower will maintain sufficient immediately
available funds in the deposit account to cover each debit.  If there are
insufficient immediately available funds in the deposit account on the date
Lender enters any such debit authorized by this Agreement, Lender may reverse
the debit.

 

(b)                                 Telephone and Telefax Authorization.  Lender
may honor telephone or telefax instructions for Advances or repayments (and for
Letters of Credit) given, or purported to be given, by any one of the Authorized
Individuals.  Borrower will indemnify and hold Lender harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions Lender reasonably believes are made by any Authorized
Individual.  This paragraph will survive this Agreement’s termination, and will
benefit Lender and its officers, employees, and agents.

 

(c)                                  Borrower’s Account.  Advances will be
deposited in account number 814006094 owned by Borrower, or such other of
Borrower’s accounts with Lender as designated in writing by Borrower.

 

(d)                                 Direct Debit.  Borrower agrees that Lender
will debit deposit account number 814006094 owned by Borrower, or such other of
Borrower’s accounts with Lender as designated in writing by Borrower, for all
payments due hereunder, under the Note, or under any of the other Loan
Documents.

 

(e)                                  Business Days.  Unless otherwise provided
in this Agreement, all payments which would be due on a day which is not a
Business Day will be due on the next Business Day.  All payments received on a
day which is not a Business Day will be applied to the Loan on the next Business
Day.

 

(f)                                    Interest Calculation.  Except as
otherwise stated in this Agreement, all interest and fees, if any, will be
computed on the basis of a 360-day year and the actual number of

 

18

--------------------------------------------------------------------------------


 

days elapsed.  Installments of principal which are not paid when due under this
Agreement shall continue to bear interest until paid.

 

(g)                                 Default Rate.  Upon the occurrence of any
Event of Default or after maturity or after judgment has been rendered on any
obligation under this Agreement, all Indebtedness will at the option of Lender
bear interest at the Default Rate.  This may result in compounding of interest. 
This will not constitute a waiver of any Default or Event of Default.

 

ARTICLE III



SECURITY

 

SECTION 3.01             Collateral.

 

(a)                                  Personal Property.  Pursuant to the
Security Agreement, all personal property of Borrower will secure the
Indebtedness and all other present and future obligations of Borrower to
Lender.  All personal property Collateral securing any other present or future
obligations of Borrower to Lender shall also secure the Indebtedness.

 

(b)                                 Real Property.  Pursuant to the Mortgage,
the Indebtedness will also be secured by a first priority mortgage in favor of
Lender covering the property described in the Mortgage.

 

SECTION 3.02             Continuation; Perfection.  Borrower, at its expense,
shall promptly and diligently take all action necessary to maintain and preserve
the Liens and security interests granted in the Collateral pursuant to the
Security Instruments and shall either cause to be filed in appropriate offices
of public record, or shall cause to be promptly delivered to Lender, such
statements, instruments, assignments, documents or papers, as may be necessary
to keep such security interest continuously perfected in the Collateral, and
shall execute and acknowledge and deliver or cause to be done, executed,
acknowledged and delivered, all and every such further act, deed, conveyance,
financing statement, continuation statement, transfer and assurances Lender may
from time to time request for the better assuring, conveying, transferring and
confirming unto Lender the Collateral that is now and thereafter constituted,
including but not limited to appropriate landlord lien waivers in form and
content acceptable to Lender.  Notwithstanding the above, Lender is hereby
appointed Borrower’s attorney-in-fact, coupled with an interest, to do, at
Lender’s option and at Borrower’s expense, all acts and things which Lender may
deem necessary to perfect and continue perfecting the security interest referred
to by this Agreement and the Security Instruments and to protect the Collateral.

 

SECTION 3.03             Lien Survives Until Full Repayment.  Borrower hereby
acknowledges that the Liens and security interests in all of the Collateral are
granted to Lender as security for the repayment of all of the Indebtedness.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV



CONDITIONS PRECEDENT

 

SECTION 4.01             Conditions Precedent to Initial Advance.  The
obligations of Lender to make the initial Advance to Borrower are subject to the
conditions precedent that Lender shall have received on or before such Advance
each of the following, in form and substance satisfactory to Lender and its
counsel:

 

(a)                                  Authorizations.  If Borrower or any other
Loan Party is anything other than a natural person, evidence that the execution,
delivery and performance by Borrower and/or such Loan Party of this Agreement
and any instrument or agreement required under this Agreement have been duly
authorized.

 

(b)                                 Good Standing.  Certificates of good
standing for Borrower and all Entity Loan Parties from their respective states
of formation and from any other state(s) in which any of them is required to
qualify to conduct its business.

 

(c)                                  Governing Documents.  If required by
Lender, a copy of the organizational and governing documents of Borrower and all
Entity Loan Parties.

 

(d)                                 Incumbency and Signature Certificate of
Borrower and Each Loan Party.  A certificate (dated as of the date of this
Agreement) of the Secretary of Borrower and each Entity Loan Party certifying
the names and true signatures of the officers or managers of Borrower and such
Entity Loan Parties authorized to sign the Loan Documents to which it is a party
and the other documents to be delivered under this Agreement.

 

(e)                                  Note.  The Note duly executed by Borrower.

 

(f)                                    Security Agreement; UCC Search.

 

(i)                                     The Security Agreement.

 

(ii)                                  The Trademark Assignment.

 

(iii)                               Evidence that the security interests and
Liens in favor of Lender are valid, enforceable, properly perfected in a manner
acceptable to Lender and prior to all others’ rights and interests, except those
Lender consents to in writing.  The foregoing shall include, if required by
Lender, copies of Requests for Copies or Information (Form UCC-11) identifying
all of the financing statements on file with respect to Borrower and any other
Persons who own any of the Collateral in all jurisdictions require by Lender,
indicating that no party claims an interest in any of the Collateral.

 

(g)                                 Other Loan Documents.  The Mortgage and all
other Security Instruments and other Loan Documents, duly executed and
delivered.

 

(h)                                 Opinion of Counsel for Borrower.  A
favorable opinion of Barber & Bartz,  counsel for Borrower and the other Loan
Parties, in the form of Exhibit 4.01(h) hereto attached.

 

20

--------------------------------------------------------------------------------


 

(i)                                     Payment of Fees.  Payment of all fees
and other amounts due and owing to Lender, including without limitation payment
of all accrued and unpaid expenses incurred by Lender as required by
Section 2.09.

 

(j)                                     Repayment of Other Credit Agreement. 
Evidence that the existing credit facility with Bank of Oklahoma, N.A. has been
or will be repaid and cancelled on or before the first Advance.

 

(k)                                  Landlord Agreement.  For any personal
property Collateral located on real property which is subject to a mortgage or
deed of trust or which is not owned by Borrower, an agreement from the owner of
the real property and the holder of any such mortgage or deed of trust in form
acceptable to Lender.

 

(l)                                     Insurance.  Evidence of insurance
coverage as required by this Agreement.

 

(m)                               Environmental Information.  An environmental
site assessment prepared by a qualified third party consultant approved by
Lender concerning any potential toxic or hazardous condition with respect to the
real property Collateral, together with a certification signed by Borrower
regarding the environmental information provided to Lender.

 

(n)                                 Title Insurance.  An ALTA lender’s title
insurance policy (on a form acceptable to Lender and from a title company
acceptable to Lender), for at least $4,000,000.00, insuring Lender’s interest in
the real property Collateral, with only such exceptions as may be approved by
Lender and together with such endorsements as Lender may require.

 

(o)                                 Other Required Documentation. Such other
information, documents and assurances as shall be reasonably requested by
Lender.

 

ARTICLE V



COVENANTS

 

Borrower covenants and agrees with Lender that from the date hereof and so long
as this Agreement is in effect (by extension, amendment or otherwise) and until
payment in full of all Indebtedness, termination of the Commitment and the
performance of all other obligations of Borrower under this Agreement, unless
Lender shall otherwise consent in writing:

 

SECTION 5.01             Maintenance of Existence.  Borrower shall preserve and
maintain, and cause each Entity Loan Party to preserve and maintain, its
existence and good standing in the jurisdiction of its organization, and
Borrower shall qualify and remain qualified, and cause each Entity Loan Party to
qualify and remain qualified, as a foreign entity in each jurisdiction in which
such qualification is required.

 

SECTION 5.02             Maintenance of Records.  Borrower shall keep, and cause
each Loan Party to keep, adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the applicable Person.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.03             Compliance with Applicable Laws.  Borrower will comply
and cause all Loan Parties to comply with the requirements of all applicable
Laws and orders of any Tribunal and obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business.

 

SECTION 5.04             Financial Statements and Reports.  Borrower will
provide the following financial information and statements in form and content
acceptable to Lender, and such additional information as requested by Lender
from time to time.  Lender reserves the right, upon written Notice to Borrower,
to require Borrower to deliver financial information and statements to Lender
more frequently than otherwise provided below, and to use such additional
information and statements to measure any applicable financial covenants in this
Agreement.

 

(a)                                  Within 90 days of the fiscal year end, the
annual financial statements of Borrower, certified and dated by an authorized
financial officer.  These financial statements must be audited (with an opinion
satisfactory to Lender) by a Certified Public Accountant acceptable to Lender. 
Lender agrees that Borrower’s current Certified Public Accountant is acceptable
as of the date of this Agreement.

 

(b)                                 Within 45 days of the period’s end
(excluding the last period in each fiscal year), quarterly financial statements
of Borrower, certified and dated by an authorized financial officer.  These
financial statements may be company-prepared.

 

(c)                                  Promptly, upon sending or receipt, copies
of any management letters and correspondence relating to management letters,
sent or received by Borrower to or from Borrower’s auditor.  If no management
letter is prepared, Lender may, in its discretion, request a letter from such
auditor stating that no deficiencies were noted that would otherwise be
addressed in a management letter.

 

(d)                                 Copies of the federal income tax return of
each Loan Party, within 15 days of filing, and, if requested by Lender, copies
of any extensions of the filing date.

 

(e)                                  Copies of the Form 10-K Annual Report and
Form 10-Q Quarterly Report for Borrower, within ten (10) days after the date of
filing with the Securities and Exchange Commission.

 

(f)                                    With each financial statement provided to
Lender pursuant to subparagraphs (a) and (b) above and within forty-five (45)
days after the end of the fiscal year, a Compliance Certificate signed by an
authorized financial officer and setting forth (i) the information and
computations (in sufficient detail) to establish compliance with all financial
covenants at the end of the applicable period and (ii) whether there existed as
of such date and whether there exists as of the date of the certificate, any
Default or Event of Default and, if any such Default or Event of Default,
specifying the nature thereof and the action the party is taking and proposes to
take with respect thereto.

 

(g)                                 A Borrowing Base Certificate as of the last
day of each month and delivered to Lender within twenty (20) days after month
end.

 

(h)                                 A detailed aging of Borrower’s Accounts by
invoice or a summary aging by Account Debtor, as specified by Lender, within
twenty (20) days after the end of each month.

 

22

--------------------------------------------------------------------------------


 

(i)                                     A listing of the names and addresses of
all Account Debtors obligated upon Borrower’s Eligible Accounts within fifteen
(15) days after demand therefore by Lender.

 

(j)                                     Promptly upon Lender’s request, such
other books, records, statements, lists of property and accounts, budgets,
forecasts or reports as to Borrower and as to each guarantor of Borrower’s
obligations to Lender as Lender may request.

 

SECTION 5.05             Dividends and Distributions.  Not to declare or pay any
dividends, redemptions or repurchases of stock, distributions and withdrawals
(as applicable) to its owners, except:

 

(a)                                  dividends payable in capital stock; and

 

(b)                                 stock repurchases up to an aggregate of
$1,000,000.00 (which amount shall include any repurchases that may have occurred
prior to the Closing Date) under Borrower’s stock repurchase program announced
in its October 29, 2008 press release and its Form 8-K filed October 31, 2008.

 

SECTION 5.06             Bank as Principal Depository.  To maintain Lender as
its principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

 

SECTION 5.07             Other Debts.  Not to have outstanding or incur (or
allow any other Loan Party to have outstanding or incur) any direct or
contingent liabilities or lease obligations (other than those to Lender), or
become liable for the liabilities of others, without Lender’s written consent. 
This does not prohibit:

 

(a)                                  Acquiring goods, supplies, or merchandise
on normal trade credit.

 

(b)                                 Endorsing negotiable instruments received in
the usual course of business.

 

(c)                                  Obtaining surety bonds in the usual course
of business.

 

(d)                                 Liabilities, lines of credit and leases in
existence on the date of this Agreement disclosed on the attached Schedule 5.07.

 

(e)                                  Additional debts and lease obligations for
capital acquisitions permitted to be secured by purchase money security
interests pursuant to the terms of this Agreement.

 

SECTION 5.08             Other Liens.  Not to create, assume, or allow any
security interest or Lien (including judicial liens) on property Borrower or any
Loan Party now or later owns, except:

 

(a)                                  Liens and security interests in favor of
Lender.

 

(b)                                 Liens for taxes not yet due or being
contested in good faith.

 

(c)                                  Liens outstanding on the date of this
Agreement disclosed on Schedule 5.08/6.07.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Additional purchase money security interests
in assets acquired after the date of this Agreement, if the total principal
amount of debts secured by such Liens does not exceed $250,000.00 at any one
time.

 

SECTION 5.09             Maintenance of Assets.

 

(a)                                  Not to sell, assign, lease, transfer or
otherwise dispose of any part of Borrower’s business or Borrower’s assets except
in the ordinary course of Borrower’s business.

 

(b)                                 Not to sell, assign, lease, transfer or
otherwise dispose of any assets for less than fair market value, or enter into
any agreement to do so.

 

(c)                                  Not to enter into any sale and leaseback
agreement covering any of its fixed assets.

 

(d)                                 To maintain and preserve all rights,
privileges, and franchises Borrower now has.

 

(e)                                  To make any repairs, renewals, or
replacements to keep Borrower’s properties in good working condition.

 

SECTION 5.10             Investments.  Not to have any existing, or make any
new, investments in any individual or entity, or make any capital contributions
or other transfers of assets to any individual or entity, except for:

 

(a)                                  Existing investments disclosed to Lender in
writing.

 

(b)                                 Investments in Borrower’s current
Subsidiaries.

 

(c)                                  Investments in any of the following:

 

(i)                                     certificates of deposit;

 

(ii)                                  U.S. treasury bills and other obligations
of the federal government;

 

(iii)                               marketable securities (including commercial
paper, but excluding restricted stock and stock subject to the provisions of
Rule 144 of the Securities and Exchange Commission).

 

(d)                                 Investments in businesses or assets not
prohibited by Section 5.14(b).

 

(e)                                  Investments that do not exceed an aggregate
amount of $100,000.00 outstanding at any one time.

 

SECTION 5.11             Loans. Not to make any loans, advances or other
extensions of credit to any individual or entity, except for:

 

(a)                                  Existing extensions of credit disclosed to
Lender in writing.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Extensions of credit to Borrower’s current
subsidiaries.

 

(c)                                  Extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.

 

SECTION 5.12             Change of Management.   Not to make any substantial
change in the present executive or management personnel of Borrower.

 

SECTION 5.13             Change in Control.  Not to cause, permit, or suffer to
occur either of the following:

 

(a)                                  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of stock
representing more than twenty-five percent (25%) of the aggregate ordinary
voting power represented by the issued and outstanding stock of Borrower; or

 

(b)                                 occupation of a majority of the seats (other
than vacant seats) on the board of directors of Borrower by Persons who were
neither (i) nominated by the board of directors of Borrower nor (ii) appointed
by directors so nominated.

 

SECTION 5.14             Additional Negative Covenants.  Not to, without
Lender’s written consent:

 

(a)                                  Enter into any consolidation, merger, or
other combination, or become a partner in a partnership, a member of a joint
venture, or a member of a limited liability company.

 

(b)                                 Acquire or purchase a business or its assets
for a consideration, including assumption of direct or contingent debt, in
excess of Two Million Dollars ($2,000,000.00) in the aggregate after the Closing
Date.  Before making any such acquisition, Borrower must obtain the prior,
effective written consent or approval of the board of directors or equivalent
governing body of the business being acquired.

 

(c)                                  Engage in any business activities
substantially different from Borrower’s present business.

 

(d)                                 Liquidate or dissolve Borrower’s business.

 

(e)                                  Voluntarily suspend its business for more
than five (5) days in any thirty (30) day period.

 

SECTION 5.15             Notices to Lender.  To promptly notify Lender in
writing of:

 

(a)                                  Any lawsuit over Fifty Thousand Dollars
($50,000.00) against Borrower or any Loan Party.

 

(b)                                 Any substantial dispute between any
Governmental Authority and Borrower or any Loan Party.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Any Default or Event of Default.

 

(d)                                 Any material adverse change in Borrower’s or
any Loan Party’s business condition (financial or otherwise), operations,
properties or prospects, or ability to repay the Loan.

 

(e)                                  Any change in Borrower’s or any Loan
Party’s name, legal structure, principal residence (for an individual), state of
registration (for a registered entity), place of business, or chief executive
office if Borrower or any Loan Party has more than one place of business.

 

SECTION 5.16             Insurance.

 

(a)                                  General Business Insurance.  To maintain
insurance satisfactory to Lender as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of Borrower’s and
all other Loan Parties’ properties, business interruption insurance, public
liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
Borrower’s business.  Each policy shall provide for at least thirty (30) days
prior notice to Lender of any cancellation thereof.

 

(b)                                 Insurance Covering Collateral.  To maintain
all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the Collateral.  Each insurance policy must be for the full
replacement cost of the Collateral and include a replacement cost endorsement. 
The insurance must be issued by an insurance company acceptable to Lender and
must include a lender’s loss payable endorsement in favor of Lender in a form
acceptable to Lender.

 

(c)                                  Evidence of Insurance.  Upon the request of
Lender, to deliver to Lender a copy of each insurance policy, or, if permitted
by Lender, a certificate of insurance listing all insurance in force.

 

SECTION 5.17             Compliance with Laws.  To comply with the Laws
(including any fictitious or trade name statute), regulations, and orders of any
Governmental Authority with authority over Borrower’s business.  Lender shall
have no obligation to make any advance to Borrower except in compliance with all
applicable Laws and regulations and Borrower shall fully cooperate with Lender
in complying with all such applicable Laws and regulations.

 

SECTION 5.18             ERISA Plans.  Promptly during each year, to pay and
cause any Subsidiaries to pay contributions adequate to meet at least the
minimum funding standards under ERISA with respect to each and every Plan; file
each annual report required to be filed pursuant to ERISA in connection with
each Plan for each year; and notify Lender within ten (10) days of the
occurrence of any Reportable Event that might constitute grounds for termination
of any capital Plan by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer any Plan.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.  Capitalized terms in this paragraph
shall have the meanings defined within ERISA.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.19             Books and Records.  To maintain adequate books and
records.

 

SECTION 5.20             Audits.  To allow Lender and its agents to inspect
Borrower’s properties and examine, audit, and make copies of books and records
at any reasonable time.  If any of Borrower’s properties, books or records are
in the possession of a third party, Borrower authorizes that third party to
permit Lender or its agents to have access to perform inspections or audits and
to respond to Lender’s requests for information concerning such properties,
books and records.

 

SECTION 5.21             Perfection of Liens.  To help Lender perfect and
protect its security interests and Liens, and reimburse it for related costs it
incurs to protect its security interests and Liens.

 

SECTION 5.22             Cooperation.  To take any action reasonably requested
by Lender to carry out the intent of this Agreement.

 

SECTION 5.23             Flood and Other Insurance.  If any improved real
property Collateral is located in a designated flood hazard area, or becomes
located in a designated flood hazard area after the date of this Agreement as a
result of any re-mapping of flood insurance maps by the Federal Emergency
Management Agency, Borrower will be required to maintain flood insurance on the
real property and on any tangible personal property Collateral located on the
real property.  In addition, Borrower shall maintain such other insurance as
Lender may require to comply with Lender’s regular requirements and practices in
similar transactions, which may include earthquake insurance and insurance
covering acts of terrorism.

 

SECTION 5.24             Inspections and Appraisals of Real Property.  To allow
Lender and its agents to visit the real property Collateral at any reasonable
time for the purpose of inspecting the real property and conducting appraisals,
and deliver to Lender any financial or other information concerning the real
property as Lender may request.

 

SECTION 5.25             Use or Leasing of the Real Property Collateral.  To
occupy the real property Collateral for the conduct of its regular business. 
Borrower will not change its intended use of such real property without Lender’s
prior written approval.

 

SECTION 5.26             Indemnity Regarding Use of Real Property.  To
indemnify, defend with counsel acceptable to Lender, and hold Lender harmless
from and against all liabilities, claims, actions, damages, costs and expenses
(including all legal fees and expenses of Bank’s counsel) arising out of or
resulting from the construction of any improvements on the real property
Collateral, or the ownership, operation, or use of the real property Collateral,
whether such claims are based on theories of derivative liability, comparative
negligence or otherwise.  Borrower’s obligations to Lender under this Paragraph
shall survive termination of this Agreement and repayment of Borrower’s
obligations to Lender under this Agreement, and shall also survive as unsecured
obligations after any acquisition by Lender of the real property Collateral or
any part of it by foreclosure or any other means.

 

SECTION 5.27             Hazardous Substances; Real Property Collateral.

 

(a)                                  Indemnity Regarding Hazardous Substances. 
Borrower agrees to indemnify and hold Lender harmless from and against all
liabilities, claims, actions, foreseeable and

 

27

--------------------------------------------------------------------------------


 

unforeseeable consequential damages, costs and expenses (including sums paid in
settlement of claims and all consultant, expert and legal fees and expenses of
Lender’s counsel) or loss directly or indirectly arising out of or resulting
from any of the following:

 

(i)                                     Any hazardous substance being present at
any time, whether before, during or after any construction, in or around any
part of the real property Collateral (the “Real Property”), or in the soil,
groundwater or soil vapor on or under the Real Property, including those
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, or any resulting damages or
injuries to the person or property of any third parties or to any natural
resources.

 

(ii)                                  Any use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance.  This indemnity will apply whether the
hazardous substance is on, under or about any of Borrower’s property or
operations or property leased to Borrower, whether or not the property has been
taken by Lender as collateral.

 

Upon demand by Lender, Borrower will defend any investigation, action or
proceeding alleging the presence of any hazardous substance in any such
location, which affects the Real Property or which is brought or commenced
against Lender, whether alone or together with Borrower or any other person, all
at Borrower’s own cost and by counsel to be approved by Lender in the exercise
of its reasonable judgment.  In the alternative, Lender may elect to conduct its
own defense at the expense of Borrower.  Borrower’s obligations to Lender under
this Article, except the obligation to give Notices to Lender, shall survive
termination of this Agreement, repayment of Borrower’s obligations to Lender
under this Agreement, and foreclosure of the deed of trust or mortgage
encumbering the Real Property or similar proceedings.

 

(b)                                 Representation and Warranty Regarding
Hazardous Substances.  Before signing this Agreement, Borrower researched and
inquired into the previous uses and ownership of the Real Property.  Based on
that due diligence, Borrower represents and warrants that to the best of its
knowledge, no hazardous substance has been disposed of or released or otherwise
exists in, on, under or onto the Real Property, except as Borrower has disclosed
to Lender in writing.

 

(c)                                  Compliance Regarding Hazardous Substances. 
Borrower has complied, and will comply and cause all occupants of the Real
Property to comply, with all current and future Laws, regulations and ordinances
or other requirements of any Governmental Authority relating to or imposing
liability or standards of conduct concerning protection of health or the
environment or hazardous substances (“Environmental Laws”).  Borrower shall
promptly, at Borrower’s sole cost and expense, take all reasonable actions with
respect to any hazardous substances or other environmental condition at, on, or
under the Real Property necessary to (i) comply with all applicable
Environmental Laws; (ii) allow continued use, occupation or operation of the
Real Property; or (iii) maintain the fair market value of the Real Property. 
Borrower acknowledges that hazardous substances may permanently and materially
impair the value and use of the Real Property.

 

28

--------------------------------------------------------------------------------


 

(d)                                 Notices Regarding Hazardous Substances. 
Until full repayment of the Indebtedness in full and termination of the
Commitment, Borrower will promptly notify Lender in writing if it knows,
suspects or believes there may be any hazardous substance in or around the Real
Property, or in the soil, groundwater or soil vapor on or under the Real
Property, or that Borrower or the Real Property may be subject to any threatened
or pending investigation by any governmental agency under any current or future
Law, regulation or ordinance pertaining to any hazardous substance.

 

(e)                                  Site Visits, Observations and Testing. 
Lender and its agents and representatives will have the right at any reasonable
time, after giving reasonable Notice to Borrower, to enter and visit the Real
Property and any other locations where any personal property collateral securing
this Agreement is located, for the purposes of observing the Real Property and
the personal property collateral, taking and removing environmental samples, and
conducting tests on any part of the Real Property.  Borrower shall reimburse
Lender on demand for the costs of any such environmental investigation and
testing.  Lender will make reasonable efforts during any site visit, observation
or testing conducted pursuant this paragraph to avoid interfering with
Borrower’s use of the Real Property and the personal property collateral. 
Lender is under no duty, however, to visit or observe the Real Property or the
personal property collateral or to conduct tests, and any such acts by Lender
will be solely for the purposes of protecting Lender’s security and preserving
Lender’s rights under this Agreement.  No site visit, observation or testing or
any report or findings made as a result thereof (“Environmental Report”)
(i) will result in a waiver of any default of Borrower; (ii) impose any
liability on Lender; or (iii) be a representation or warranty of any kind
regarding the Real Property or the personal property collateral (including its
condition or value or compliance with any Laws) or the Environmental Report
(including its accuracy or completeness).  In the event Lender has a duty or
obligation under applicable Laws, regulations or other requirements to disclose
an Environmental Report to Borrower or any other party, Borrower authorizes
Lender to make such a disclosure.  Lender may also disclose an Environmental
Report to any regulatory authority, and to any other parties as necessary or
appropriate in Lender’s judgment.  Borrower further understands and agrees that
any Environmental Report or other information regarding a site visit,
observation or testing that is disclosed to Borrower by Lender or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of Borrower) by Borrower without advice or assistance from Lender.

 

(f)                                    Definition of Hazardous Substance. 
“Hazardous substance” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local Law (whether under common Law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.

 

SECTION 5.28             Financial Covenants.

 

(a)                                  Tangible Net Worth.  Borrower’s Tangible
Net Worth shall at all times be no less than $10,000,000.00.

 

(b)                                 Funded Debt to EBITDA.  Borrower shall
maintain a ratio of Funded Debt to EBITDA not exceeding 2.50:1.0.  “Funded Debt”
means all outstanding Debt for borrowed

 

29

--------------------------------------------------------------------------------


 

money, all Debt comprised of guaranties of money borrowed by any Persons other
than Borrower and other interest-bearing liabilities, including current and long
term Debt. This ratio will be calculated on a rolling four quarters basis at the
end of each fiscal quarter, using the results of the twelve-month period ending
at the end of such fiscal quarter.

 

(c)                                  Fixed Charge Coverage Ratio.  Borrower
shall maintain a Fixed Charge Coverage Ratio of no less than 1.25:1.0.  “ Fixed
Charge Coverage Ratio” means the ratio of (a) EBITDA, to (b) the sum of interest
expense, lease expense, the current portion of long-term liabilities, the
current portion of capitalized lease obligations and all expenditures for stock
repurchases allowed pursuant to Section 5.05(b).  This ratio will be calculated
on a rolling four quarters basis at the end of each fiscal quarter, using the
results of the twelve-month period ending at the end of such fiscal quarter. 
The current portion of long-term liabilities will be measured as of the last day
of the calculation period.

 

SECTION 5.29             Change of Fiscal Year.  Borrower will not change its
fiscal year from its present fiscal year.

 

SECTION 5.30             Assignment of Claims Act.  Borrower will promptly, upon
request by Lender, comply with any and all of the requirements of the Assignment
of Claims Act (Title 31 Section 3727 and Title 41 Section 15 of the United
States Code), where such statutes are applicable to any Eligible Accounts, and
shall take all such other action as may be necessary to facilitate the direct
assignment to Lender of the payments due or to become due under any Eligible
Accounts which has at least Twenty-Five Thousand Dollars ($25,000.00) in payment
obligations to Borrower and which has a duration of at least three (3) months,
and such further action as may be necessary to facilitate the creation and
perfection of Lender’s security interest in such payments.

 

SECTION 5.31             Merchantable Inventory; Compliance with FLSA.  All
Inventory which is included in the Borrowing Base shall be of good and
merchantable quality and free from defects, and shall be produced in compliance
with the requirements of the U.S. Fair Labor Standards Act (29 U.S.C. §§201 et
seq.).

 

SECTION 5.32             Additional Collateral; Further Assurances.

 

(a)                                  Subject to applicable law, Borrower shall
cause each of its Subsidiaries formed or acquired after the date of this
Agreement in accordance with the terms of this Agreement (and XETAPLAN, Inc., if
it acquires any material assets or begins any materials operations, in which
case it shall be considered a Subsidiary formed or acquired after the date of
this Agreement for purposes of this Section 5.32) to become a Loan Party by
executing a Joinder Agreement in form acceptable to Lender and a form of
Guaranty Agreement acceptable to Lender.  Upon execution and delivery thereof,
each such Person (i) shall automatically have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to Lender in any property of such Subsidiary, including any parcel
of real property owned by such Subsidiary.

 

(b)                                 Borrower and each Subsidiary that is a Loan
Party will cause (i) 100% of the issued and outstanding Equity Interests of each
of its domestic Subsidiaries and (ii) 65%  of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not

 

30

--------------------------------------------------------------------------------


 

entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each foreign Subsidiary directly owned by the Borrower or any domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of Lender pursuant to the terms and conditions of the Loan Documents or
other security documents as Lender shall reasonably request.

 

(c)                                  If any material assets (including any real
property or improvements thereto or any interest therein) are acquired by
Borrower or any Subsidiary that is a Loan Party after the date of this Agreement
(other than assets constituting Collateral under the Security Instruments that
become subject to the Lien in favor of Lender upon acquisition thereof),
Borrower will notify Lender thereof, and, if requested by Lender, Borrower will
cause such assets to be subjected to a Lien securing the Indebtedness and will
take, and cause the applicable Subsidiary(s) to take, such actions as shall be
necessary or reasonably requested by Lender to grant and perfect such Liens,
including actions described in paragraph (a) and (b) of this Section, all at the
expense of the Loan Parties.

 

ARTICLE VI



REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement and to make the Loan under the
provisions hereof, and in consideration thereof, Borrower represents, warrants
and covenants as follows:

 

SECTION 6.01             Organization, Good Standing, and Due Qualification. 
Borrower and each Entity Loan Party (i) is duly organized, validly existing, and
in good standing under the Laws of the jurisdiction of its formation, (ii) has
the power and authority to own its assets and to transact the business in which
it is now engaged or proposed to be engaged, and (iii) is duly qualified as a
foreign entity and in good standing under the Laws of each other jurisdiction in
which such qualification is required.

 

SECTION 6.02             Authorization.  This Agreement, and any instrument or
agreement required hereunder (including without limitation all Loan Documents),
are within each Loan Party’s powers, have been duly authorized, and do not
conflict with any Entity Loan Party’s organizational papers.

 

SECTION 6.03             Enforceable Agreement.  This Agreement is a legal,
valid and binding agreement of Borrower, enforceable against Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.

 

SECTION 6.04             No Conflicts.  The execution, delivery, and performance
by the Loan Parties of the Loan Documents do not and will not (1) require any
consent or approval not already obtained, (2) violate any provision of any Law,
rule, regulation (including, without limitation, Regulations U and X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to any Loan Party, (3) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease, or instrument to which any Loan Party is a party or by which it or its
properties may be bound or affected, (4) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter

 

31

--------------------------------------------------------------------------------


 

acquired by such Loan Party, (5) cause such Loan Party to be in default under
any such Law, rule, regulation, order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument.

 

SECTION 6.05             Financial Information.  All financial and other
information that has been or will be supplied to Lender is sufficiently complete
to give Lender accurate knowledge of Borrower’s (and any other Loan Party’s)
financial condition, including all material contingent liabilities.  Since the
date of the most recent financial statement provided to Lender, there has been
no material adverse change in the business condition (financial or otherwise),
operations, properties or prospects of any Loan Party.

 

SECTION 6.06             Lawsuits.  There is no lawsuit, tax claim or other
dispute pending or threatened against Borrower which, if lost, would impair
Borrower’s financial condition or ability to repay the Loan, except as have been
disclosed in writing to Lender.

 

SECTION 6.07             Collateral.  All Collateral is owned by the grantor of
the applicable Lien or security interest free of any title defects or any Liens
or interests of others, except those Liens and interests set forth on the
attached Schedule 5.08/6.07.

 

SECTION 6.08             Permits, Franchises.  Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights, and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.

 

SECTION 6.09             Other Obligations.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to Lender.

 

SECTION 6.10             Tax Matters.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to Lender.

 

SECTION 6.11             No Event of Default.  There is no event which is, or
with notice or lapse of time or both would be, an Event of Default.

 

SECTION 6.12             Insurance.  Borrower has obtained, and maintained in
effect, the insurance coverage required by this Agreement.

 

SECTION 6.13             ERISA Plans.

 

(a)                                  Each Plan (other than a multiemployer plan)
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state Law.  Each Plan has received a
favorable determination letter from the IRS and to the best knowledge of
Borrower, nothing has occurred which would cause the loss of such
qualification.  Borrower has fulfilled its obligations, if any, under the
minimum funding standards of ERISA and the Code with respect to each Plan, and
has not incurred any liability with respect to any Plan under Title IV of ERISA.

 

(b)                                 There are no claims, lawsuits or actions
(including by any Governmental Authority), and there has been no prohibited
transaction or violation of the fiduciary

 

32

--------------------------------------------------------------------------------


 

responsibility rules, with respect to any Plan which has resulted or could
reasonably be expected to result in a material adverse effect.

 

(c)                                  With respect to any Plan subject to Title
IV of ERISA:

 

(i)                                     No reportable event has occurred under
Section 4043(c) of ERISA for which the PBGC requires 30-day notice.

 

(ii)                                  No action by Borrower or any ERISA
Affiliate to terminate or withdraw from any Plan has been taken and no notice of
intent to terminate a Plan has been filed under Section 4041 of ERISA.

 

(iii)                               No termination proceeding has been commenced
with respect to a Plan under Section 4042 of ERISA, and no event has occurred or
condition exists which might constitute grounds for the commencement of such a
proceeding.

 

(d)                                 The following terms have the meanings
indicated for purposes of this Agreement:

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

(ii)                                  “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time.

 

(iii)                               “ERISA Affiliate” means any trade or
business (whether or not incorporated) under common control with Borrower within
the meaning of Section 414(b) or (c) of the Code.

 

(iv)                              “PBGC” means the Pension Benefit Guaranty
Corporation.

 

(v)                                 “Plan” means a pension, profit-sharing, or
stock bonus plan intended to qualify under Section 401(a) of the Code,
maintained or contributed to by Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

SECTION 6.14             Location of Borrower.  The place of business of
Borrower (or, if Borrower has more than one place of business, its chief
executive office) is located at 1814 W. Tacoma Street, Broken Arrow, Oklahoma
74012-1406.

 

SECTION 6.15             Investment Company Act Representation.  Borrower is not
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 6.16             Fiscal Year.  The fiscal year of Borrower ends
October 31.

 

SECTION 6.17             Subsidiaries.  Borrower has no Subsidiaries except
XETAPLAN, Inc., an Oklahoma corporation, which has no material assets and no
ongoing operations.

 

33

--------------------------------------------------------------------------------


 

SECTION 6.18             Other Names, Etc.  The following is a list of all other
names (including trade names or similar appellations) used by Borrower, or any
other business or organization to which Borrower became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years: 
Summatis.

 

SECTION 6.19             Other Locations.

 

The following are all other places of business and other locations of each Loan
Party in the United States of America not listed in Section 6.14 above where any
of the Collateral consisting of inventory or equipment is located:

 

Loan Party

 

Name/Address

 

City and/or County

 

State

Borrower

 

NEW JERSEY, Marlton
4003 H Lincoln Drive West
4003 Suite H

 

Marlton

 

NJ

 

 

 

 

 

 

 

Borrower

 

OREGON, Gresham
Gentry Building
Suite 210-4
200 NE 2nd

 

Gresham

 

OR

 

 

 

 

 

 

 

Borrower

 

TEXAS, Dallas
2730 N. Stemmons Freeway
Suite 511, West Tower

 

Dallas

 

TX

 

 

 

 

 

 

 

Borrower

 

TEXAS, Richardson (Samsung)
1601 Glenville Drive
Suite 103

 

Richardson

 

TX

 

 

 

 

 

 

 

Borrower

 

TEXAS, Houston
One Cornerstone Plaza
3845 FM 1960 West
Suite 277

 

Houston

 

TX

 

 

 

 

 

 

 

Borrower

 

VIRGINIA, Reston
1800 Alexander Bell Drive

 

Reston

 

VA

 

 

 

 

 

 

 

Borrower

 

WASHINGTON, Seattle
13228 NE 20th Street
Suite 500

 

Bellevue

 

WA

 

SECTION 6.20             Lessees, Consignees, Bailees, Etc.  The following are
the names and addresses (and other information in regard to) of all Persons
other than each Loan Party, such as lessees, consignees, warehousemen, bailees
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment:

 

34

--------------------------------------------------------------------------------


 

Affected
Loan
Party

 

Name and Address

 

City and/or
County

 

State

 

Description of Collateral

Borrower

 

CK-Miami Dade Public
Schools-Miami
10451 N.W. 28th St.
Ste. F101

 

Doral

 

FL

 

New systems being staged (prepped) for local installation

 

 

 

 

 

 

 

 

 

Borrower

 

CK-Tulsa Public Schools-
Tulsa
3027 S. New Haven

 

Tulsa

 

OK

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

CK-St. John Tulsa
1923 S. Utica Ave.

 

Tulsa

 

OK

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

CK-City of Joplin-Joplin
303 East Third Street

 

Joplin

 

MO

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

CK-Bellevue
13228 NE 20th St.
Suite 500

 

Bellevue

 

WA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Atlanta Remote Warehouse
15 Royal Drive

 

Forrest Park

 

GA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Boston Remote Warehouse
577 Main St.

 

Hudson

 

MA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Charlotte Remote Warehouse
552 Griffith Road

 

Charlotte

 

NC

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Chicago Remote Warehouse
1270 Kirk St.

 

Elk Grove Village

 

IL

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Cleveland Remote Warehouse
16172 Imperial Pkwy

 

Strongsville

 

OH

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Dallas Remote Warehouse
1705 Wallace Drive

 

Carollton

 

TX

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Denver Remote Warehouse
2355 Delgany St.

 

Denver

 

CO

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Detroit Remote Warehouse
1895 Stephenson Hwy.

 

Troy

 

MI

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Louisville Remote Warehouse
1017 Industrial Blvd.

 

Louisville

 

KY

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Miami Remote Warehouse
386 NE 191st St.

 

Miami

 

FL

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Minneapolis Remote Warehouse
2280 Terminal Road

 

Roseville

 

MN

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

New Jersey Remote Warehouse
10 Old Bloomfield Avenue

 

Pine Brook

 

NJ

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

OK City Remote Warehouse
1001 Enterprise Ave. Bay 22

 

OK City

 

OK

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Orlando Remote Warehouse
9600 Satellite Blvd.
Ste. 100

 

Orlando

 

FL

 

Spare parts

 

35

--------------------------------------------------------------------------------


 

Affected
Loan
Party

 

Name and Address

 

City and/or
County

 

State

 

Description of Collateral

Borrower

 

Southern CA Remote
Warehouse
3731 W. Warner Avenue

 

Santa Ana

 

CA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Syracuse Remote Warehouse
6816 Ellicott Drive

 

East Syracuse

 

NY

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

D.C. Remote Warehouse
10233 Southard Drive

 

Beltsville

 

MD

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

St. Louis Warehouse
1111 Horan Drive, Suite I-J

 

Fenton

 

MO

 

Primary warehouse — new systems being staged for installation; new components
held for resale; refurbished parts held for resale and to support field services

 

 

 

 

 

 

 

 

 

Borrower

 

Tulsa Warehouse
1814 W. Tacoma

 

Broken Arrow

 

OK

 

Spare parts, new and refurbished, call accounting systems, installation
materials / supplies, new systems being staged for local installations

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Atlanta Logistics &
Recovery
Att: James Call
15 Royal Drive

 

Forrest Park

 

GA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
Attn: Kirk Neison
577 Main St.

 

Hudson

 

MA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Dial 4 Delivery
Attn: Julie Sayavong
552 Griffith Road

 

Charlotte

 

NC

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Speedy Messenger & Delivery
Attn: Greg Hubbard
2355 Delgany St.

 

Denver

 

CO

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o A-1 International Courier
Service, Inc.
Attn: Karen Dodd
1895 Stephenson Hwy.

 

Troy

 

MI

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
Attn: Matt Sanders
1017 Industrial Blvd.

 

Louisville

 

KY

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Baron Messenger
Attn: Ricky De Armas
386 NE 191st St.

 

Miami

 

FL

 

Spare parts

 

36

--------------------------------------------------------------------------------


 

Affected
Loan
Party

 

Name and Address

 

City and/or
County

 

State

 

Description of Collateral

Borrower

 

Flash Global Logistics
c/o Express Messenger System
Attn: Dan Comstock
2280 Terminal Road

 

Roseville

 

MN

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
Att: Javier Perez
10 Old Bloomfield Avenue

 

Pine Brook

 

NJ

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Freedom Express
Attn: Shane Cooke
1001 Enterprise Ave., Bay 22

 

Oklahoma City

 

OK

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Courier Express
Attn: Orlando Linanes
9600 Satellite Blvd., Ste. 100

 

Orlando

 

FL

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Orange Courier
Attn: Radu Mihalescu
3731 W. Warner Avenue

 

Santa Ana

 

CA

 

Spare parts

 

 

 

 

 

 

 

 

 

Borrower

 

Flash Global Logistics
c/o Trans Logistix
Attn: Seth Gibson
10233 Southard Drive

 

Beltsville

 

MD

 

Spare parts

 

SECTION 6.21             Prime Government Receivables and Sub Contractor or
Other Government Receivables.  With respect to all Prime Government Receivables
and Sub Contractor or Other Government Receivables, to the best of Borrower’s
knowledge (a) there has been no default or cancellation with respect thereto,
(b) the Prime Government Receivables and Sub Contractor or Other Government
Receivables are not dependent on any future appropriations, (c) the assignment
of all sums due thereunder does not violate any Law, statute, or regulation and
is permissible, (d) Borrower has the right to assign all monies due thereunder,
(e) any prior assignment with respect thereto has been terminated; and
(f) Borrower is not subject to any pending or threatened debarment proceedings.

 

ARTICLE VII

EVENTS OF DEFAULT

 

SECTION 7.01             Events of Default.  One or more of the following events
shall constitute an “Event of Default”:

 

(a)           Borrower shall default in the payment when due of any principal of
or interest on the Loan, as herein provided, or any fees or other amount payable
by it hereunder or under any Security Instrument; or

 

37

--------------------------------------------------------------------------------


 

(b)           Borrower shall default in the payment when due of any principal of
or interest on any of its other Debt aggregating $50,000.00 or more, or any
event specified in any note, agreement, indenture or other document evidencing
or relating to any such Debt shall occur, if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Debt (or a trustee or agent on behalf of such
holder or holders) to cause, such Debt to become due prior to its stated
maturity; or

 

(c)           Any representation, warranty or certification made or deemed made
herein or in any Security Instrument by any Loan Party, or any certificate
furnished to Lender pursuant to the provisions hereof or any Security
Instrument, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

 

(d)           Borrower shall default in the performance of any of its other
obligations under any Article of this Agreement or under any of the Loan
Documents; or

 

(e)           Borrower or any Loan Party has given Lender false or misleading
information or representations; or

 

(f)            Borrower, any Loan Party, or any general partner of any Loan
Party files a bankruptcy petition, a bankruptcy petition is filed against any of
the foregoing parties, or Borrower, any Loan Party, or any general partner of
any Loan Party makes a general assignment for the benefit of creditors.  The
default will be deemed cured if any bankruptcy petition filed against Borrower,
any Loan Party, or any general partner of any Loan Party is dismissed within a
period of forty-five (45) days after the filing; provided, however, that such
cure opportunity will be terminated upon the entry of an order for relief in any
bankruptcy case arising from such a petition; or

 

(g)           A receiver or similar official is appointed for a substantial
portion of Borrower’s or any Loan Party’s business, or the business is
terminated, or, if any Loan Party is anything other than a natural person, such
Loan Party is liquidated or dissolved; or

 

(h)           Lender fails to have an enforceable first Lien (except for any
prior Liens to which Lender has consented in writing) on or security interest in
any Collateral unless such deficiency is cured within thirty (30) days after the
earlier of discovery by Borrower or any Responsible Officer or the date on which
Lender gives written notice thereof to Borrower; or

 

(i)            Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against Borrower or any Loan Party in an aggregate amount of Fifty
Thousand Dollars ($50,000.00) or more in excess of any insurance coverage unless
such lawsuit or lawsuits are bonded around, settled or dismissed within sixty
(60) days after receipt of summons; or

 

(j)            Any judgments or arbitration awards are entered against Borrower
or any Loan Party, or Borrower or any Loan Party enters into any settlement
agreements with respect to any litigation or arbitration, in an aggregate amount
of Fifty Thousand Dollars ($50,000.00) or more in excess of any insurance
coverage; or

 

(k)           A material adverse change occurs, or is reasonably likely to
occur, in Borrower’s (or any Loan Party’s) business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the Loan;
or

 

38

--------------------------------------------------------------------------------


 

(l)            Any Governmental Authority takes action that Lender reasonably
believes materially adversely affects Borrower’s or any Loan Party’s financial
condition or ability to repay; or

 

(m)          A default occurs under any other term or condition of this
Agreement not specifically referred to in this Article.  This includes any
failure or anticipated failure by Borrower (or any other party named in the
Covenants section) to comply with any financial covenants set forth in this
Agreement, whether such failure is evidenced by financial statements delivered
to Lender or is otherwise known to Borrower or Lender.  If, in Lender’s opinion,
the breach is capable of being remedied, the breach will not be considered an
Event of Default for a period of thirty (30) days after the date on which Lender
gives written Notice of the breach to Borrower.

 

SECTION 7.02             Remedies.

 

(a)           If any Event of Default occurs, Lender may do one or more of the
following: declare Borrower in default, stop making any Advances, and require
Borrower to repay all Indebtedness immediately and without prior notice.  If a
Default occurs and is continuing, Lender has no obligation to make Advances or
extend additional credit under this Agreement.  In addition, if any Event of
Default occurs, Lender shall have all rights, powers and remedies available
under any instruments and agreements required by or executed in connection with
this Agreement, as well as all rights and remedies available at Law or in
equity.  If an Event of Default described in Section 7.01(f) occurs, then the
entire Indebtedness will automatically be due immediately.

 

(b)           No delay or omission on the part of Lender in exercising any power
or right hereunder or under any of the Loan Documents or under applicable Law
shall impair such right or power or be construed to be a waiver of any default
or any acquiescence therein, nor shall any single or partial exercise by Lender
of any such power or right preclude other or further exercise thereof or the
exercise of any other such power or right by Lender.

 

(c)           In the event that all or part of the Indebtedness becomes or is
declared to be forthwith due and payable as herein provided, Lender shall have
the right to set off the amount of all the Indebtedness of Borrower owing to
Lender against, and shall have, and is hereby granted by Borrower, a Lien upon
and security interest in, all property of Borrower in Lender’s possession at or
subsequent thereto, regardless of the capacity in which Lender possesses such
property, including but not limited to any balance or share of any deposit,
collection or agency account.

 

(d)           After Default all proceeds received by Lender may be applied to
the Indebtedness in such order of application and such proportions as Lender, in
its discretion, shall choose.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01             GAAP.  Except as otherwise stated in this Agreement,
all financial information provided to Lender and all financial covenants will be
made under generally accepted accounting principles, consistently applied.

 

SECTION 8.02             Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Oklahoma.  To the extent
that Lender has greater rights or remedies under federal Law, whether as a
national bank or otherwise, this paragraph shall not be deemed to deprive Lender
of such rights and remedies as may be available under federal Law.

 

SECTION 8.03             Successors and Assigns.  This Agreement is binding on
Borrower’s and Lender’s successors and assignees.  Borrower agrees that it may
not assign this Agreement without Lender’s prior consent.  Lender may sell
participations in or assign the Loan, and may exchange information about
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees.  If a
participation is sold or the Loan is assigned, the purchaser will have the right
of set-off against Borrower.

 

SECTION 8.04             Severability; Waivers.  If any part of this Agreement
is not enforceable, the rest of the Agreement may be enforced.  Lender retains
all rights, even if it makes a loan after a Default.  If Lender waives a Default
or Event of Default, it may enforce a later one.  Any consent or waiver under
this Agreement must be in writing.

 

SECTION 8.05             Attorneys’ Fees.  Borrower shall reimburse Lender for
any reasonable costs and attorneys’ fees incurred by Lender in connection with
the enforcement or preservation of any rights or remedies under this Agreement
and any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement.  In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.  In the event that any case is commenced by or against
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, Lender is entitled to recover costs and reasonable
attorneys’ fees incurred by Lender related to the preservation, protection, or
enforcement of any rights of Lender in such a case.  As used in this paragraph,
“attorneys’ fees” includes the allocated costs of Lender’s in-house counsel.

 

SECTION 8.06             Indemnification.  Borrower will indemnify and hold
Lender harmless from any loss, liability, damages, judgments, and costs of any
kind relating to or arising directly or indirectly out of (a) this Agreement or
any document required hereunder, (b) any credit extended or committed by Lender
to Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit.  This
indemnity includes but is not limited to reasonable attorneys’ fees (including
the allocated reasonable cost of in-house counsel).  This indemnity extends to
Lender, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns.  This indemnity will
survive repayment of Borrower’s obligations to Lender.  All sums due to Lender
hereunder shall be obligations of Borrower, due and payable immediately without
demand.

 

40

--------------------------------------------------------------------------------


 

SECTION 8.07             Notices.  Unless otherwise provided in this Agreement
or in another agreement between Lender and Borrower, all Notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature
page of this Agreement, or sent by facsimile to the fax numbers listed on the
signature page, or to such other addresses as Lender and Borrower may specify
from time to time in writing.  Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered.

 

SECTION 8.08             Headings.  Article and paragraph headings are for
reference only and shall not affect the interpretation or meaning of any
provisions of this Agreement.

 

SECTION 8.09             Counterparts.  This Agreement may be executed in as
many counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

 

SECTION 8.10             Borrower Information; Reporting to Credit Bureaus. 
Borrower authorizes Lender at any time to verify or check any information given
by Borrower to Lender, check Borrower’s credit references, verify employment,
and obtain credit reports.  Borrower agrees that Lender shall have the right at
all times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to Borrower and/or all guarantors as is
consistent with Lender’s policies and practices from time to time in effect.

 

SECTION 8.11             Marshaling; Waiver of 12 OKLA. STAT. § 686.  Borrower
waives any right it may have to require marshaling of assets or Collateral for
repayment of the Indebtedness in the event of the occurrence of any Default or
Event of Default.  Upon any Default or Event of Default, Lender may, at its
option, realize or foreclose upon any of the Collateral or any portion or part
of the Collateral in any order.  Borrower waives any and all rights it may have
under 12 OKLA. STAT. § 686 or any other applicable Law that may require or
arguably require Lender to proceed first against any Collateral or portion of
the Collateral in lieu of or prior to proceeding upon any Collateral or portion
of the Collateral Lender may choose upon which to proceed first for satisfaction
or partial satisfaction of the Indebtedness.  Borrower also waives any right
under 12 OKLA. STAT. § 686 or under any other applicable Law to obtain credit
for the fair market value of any Collateral encumbered by any mortgage, even if
such mortgage is released by Lender, unless Lender forecloses such mortgage and
the property encumbered thereby is sold at sheriff’s sale or by power of sale
pursuant to such mortgage.  The terms of this paragraph shall survive any
release of any mortgage and shall remain in effect between Lender and Borrower
as long as any Indebtedness exists in any form.

 

SECTION 8.12             Survival of Agreements.  All covenants, agreements,
representations and warranties made herein shall survive the execution and the
delivery of the Loan Documents.  All statements contained in any certificate or
other instrument delivered by Borrower hereunder shall be deemed to constitute
representations and warranties by Borrower.

 

SECTION 8.13             Parties in Interest.  All covenants, agreements and
obligations contained in this Agreement shall bind and inure to the benefit of
the respective successors and

 

41

--------------------------------------------------------------------------------


 

assigns of the parties hereto, except that Borrower may not assign its rights or
obligations hereunder without the prior written consent of Lender.

 

SECTION 8.14             Jurisdiction; Venue.  For purposes of enforcing and/or
interpreting the provisions of this Agreement and all other Loan Documents, or
resolving any dispute arising out of the execution, delivery or performance of
this Agreement or any of the Loan Documents, Borrower hereby submits itself to
the jurisdiction of the courts of the State of Oklahoma, Borrower waives all
objections to service of process therefrom and Borrower waives all objections to
venue of any state or federal court sitting in Tulsa County, Oklahoma.

 

SECTION 8.15             Maximum Interest Rate.  In  no event shall the amount
or rate of interest due and payable under this Agreement exceed the Highest
Lawful Rate and, in the event any such excess payment is made by Borrower or
received by Lender, such excess sum shall be credited as a payment of principal
or be refunded to Borrower, at the option of Lender.  It is the express intent
hereof that Borrower not pay and Lender not receive, directly or indirectly,
interest in excess of that which may be paid under applicable Law.

 

SECTION 8.16             No Waiver; Cumulative Remedies.  No failure to
exercise, and no delay in exercising on the part of Lender, any right, power or
privilege hereunder or under any other Loan Document or applicable Law shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege of Lender.  The rights and remedies herein provided
are cumulative and not exclusive of any other rights or remedies provided by any
other instrument or by Law.  No amendment, modification or waiver of any
provision of this Agreement or any other Loan Document shall be effective unless
the same shall be in writing and signed by Lender.  No Notice to or demand on
Borrower in any case shall entitle Borrower to any other or further Notice or
demand in similar or other circumstances.

 

SECTION 8.17             USA PATRIOT ACT NOTICE.  Federal Law requires all
financial institutions to obtain, verify and record information that identifies
each person who opens an account or obtains a loan.  Lender will ask for
Borrower’s legal name, address, tax ID number or social security number and
other identifying information.  Lender may also ask for additional information
or documentation or take other actions reasonably necessary to verify the
identity of Borrower, Loan Parties, or other related Persons.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

XETA TECHNOLOGIES, INC.,

an Oklahoma corporation

 

 

 

 

By:

 

/s/ Robert B. Wagner

 

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

            “Borrower”

 

 

Address where Notices to Borrower are to be sent:

XETA Technologies, Inc.

Attn: Chief Financial Officer

1814 W. Tacoma

Broken Arrow, Oklahoma 74012

Facsimile: 918-664-6876

 

with a copy to:

 

Barber and Bartz

Attn: General Counsel - XETA Technologies, Inc.

525 S. Main

Suite 800

Tulsa, Oklahoma 74103

 

43

--------------------------------------------------------------------------------


 

COMMERCE BANK, N.A., a national banking association

 

 

 

 

By:

 

/s/ Chris Amburgy

 

 

 

Chris Amburgy, Executive Vice President

 

 

 

 

 

 

 

      “Lender”

 

 

Address where Notices to Lender are to be sent:

 

c/o Chris Amburgy

6130 East 81st Street

Tulsa, OK 74137

Facsimile: (918) 879-2227

 

44

--------------------------------------------------------------------------------